 

GUARANTY AGREEMENT

 

This GUARANTY AGREEMENT (“Guaranty”), made as of October 19, 2011 by Dr. Ian
Reynolds (“Guarantor”), whose address is 450 Medical Center Drive, Suite 206,
Webster, TX 77598 (email: janrey@comcast.net) (“Guarantor”), in favor of Erich
Winkler (“Lender”).

 

Lender has extended to and will in the future extend to Innolog Holdings
Corporation and Innovative Logistics Techniques, Inc. (together “Borrower”) a
loan (the “Loan”) evidenced by a Promissory Note (the “Note”) in the initial
principal amount of $25,000 and secured by certain accounts receivable of
Borrower (the “Collateral”). The Note and all other instruments evidencing,
securing or relating thereto are hereinafter referred to, collectively, as the
“Loan Documents”. Each capitalized term not defined herein shall have the
meaning set forth in the respective Note.

 

NOW, THEREFORE, the parties covenant and agree as follows:

 

1.         Guaranty.

 

(a)       Guarantor hereby unconditionally and irrevocably guarantees the full
and complete performance of the Note upon any default under the Note or
hereunder.

 

(b)       In the event of a Default, Lender shall have the right to enforce any
and all rights, powers and remedies available to Lender, which shall be
non-exclusive and cumulative. If the indebtedness and obligations guaranteed
hereby are partially paid or discharged by reason of the exercise of any of the
remedies available to Lender, this Guaranty shall nevertheless remain in full
force and effect, and Guarantor shall remain liable for all remaining
indebtedness and obligations guaranteed hereby, including the Costs and the
Obligations. Guarantor shall be liable for any deficiencies in the event Lender
does not receive the full amount of the Obligations owing under the Loan
Documents after foreclosure on any collateral.

 

2.       Reinstatement of Obligations. If at any time all or any part of any
payment made to Lender under this Guaranty must be rescinded or returned for any
reason whatsoever (including, but not limited to, the bankruptcy of Guarantor),
then Guarantor’s obligations hereunder shall, to the extent of the payment
rescinded or returned, be deemed to have continued in existence, notwithstanding
such previous payment to Lender, and the obligations of Guarantor hereunder
shall continue or be reinstated, as the case may be, as to such payment, as if
such previous payment had never been made.

 

A-1

 

 

3.       Waivers by Guarantor. To the extent permitted by law, Guarantor hereby
waives (a) demand, presentment for payment, notice of nonpayment, protest,
notice of protest and all other notices of any kind, or the lack of any thereof,
including, without limitation, notice of the existence, creation or incurring of
any new or additional indebtedness or obligation or of any action or non-action
on the part of Lender, any endorser or creditor of either Guarantor or any other
person whomsoever under this or any other instrument in connection with any
obligation or evidence of indebtedness held by Lender; (b) any defense based
upon an election of remedies by Lender; (c) any principle or provision of law,
statutory or otherwise, which is or might be in conflict with the terms and
provisions of this Guaranty; (d) any duty on the part of Lender to disclose to
Guarantor any facts Lender may know about the Collateral or Borrower, regardless
of whether Lender has reason to believe that any such facts materially increase
the risk beyond that which Guarantor intends to assume or has reason to believe
that such facts are unknown to Guarantor or has a reasonable opportunity to
communicate such facts to Guarantor, it being understood and agreed that
Guarantor is fully responsible for being and keeping informed of the condition
of the Collateral or Borrower and of any and all circumstances bearing on the
risk that liability may be incurred by Guarantor; (e) any lack of notice of
disposition or of manner of disposition of any collateral for the Loan; (f) any
assertion or claim that the automatic stay provided by 11 U.S.C. §362 or any
other stay provided under any other Guarantor relief law of any jurisdiction
whatsoever, now or hereafter in effect, shall operate to stay or inhibit the
ability of Lender to enforce any of its rights which Lender may have against
Guarantor, or the collateral for the Loan; (g) any modifications of the Loan
Documents or any obligation of Borrower relating to the Loan by operation of law
or by action of any court, whether pursuant to Title 11 of the United States
Code, as amended, or any other Guarantor relief law of any jurisdiction
whatsoever, now or hereafter in effect, or otherwise; and (f) any action,
occurrence, event or matter consented to by Guarantor under any provision
hereof, or otherwise.

 

4.       General Provisions.

 

(a)              Survival. This Guaranty shall be deemed to be continuing in
nature and shall remain in full force and effect and shall survive the payment
of the Costs and Obligations and the exercise of any remedy by Lender under the
Mortgage or any of the other Loan Documents, even if, as a part of such remedy,
the Loan is paid or satisfied in full.

 

(b)              No Subrogation; No Recourse Against Lender. Notwithstanding the
satisfaction by Guarantor of any liability hereunder, Guarantor shall not have
any right of subrogation, contribution, reimbursement or indemnity whatsoever or
any right of recourse to or with respect to the assets or Collateral of Borrower
or to any collateral for the Loan. In connection with the foregoing, Guarantor
expressly waives any and all rights of subrogation to Lender against Borrower,
and Guarantor hereby waives any rights to enforce any remedy which Lender may
have against Borrower and any right to participate in any collateral for the
Loan. In addition to and without in any way limiting the foregoing, Guarantor
hereby subordinates any and all indebtedness of Borrower now or hereafter owed
to Guarantor to all indebtedness of Borrower to Lender, and agrees with Lender
that Guarantor shall not demand or accept any payment of principal or interest
from Borrower, shall not claim any offset or other reduction of Guarantor’s
obligations hereunder because of any such indebtedness and shall not take any
action to obtain any of the collateral securing the Loan. Further, Guarantor
shall not have any right of recourse against Lender by reason of any action
Lender may take or omit to take under the provisions of this Guaranty or any of
the other Loan Documents.

 

(c)              Reservation of Rights. Nothing contained in this Guaranty shall
prevent, diminish or interfere with any rights or remedies, including the right
to contribution or cost recovery, which Lender may have against Guarantor or any
other party under the Comprehensive Environmental Response, Compensation and
Liability Act of 1980 (codified at Title 42 U.S.C. §9601 et seq.), as it may be
amended from time to time, or any other applicable federal, state or local laws,
all such rights being hereby expressly reserved.

 

A-2

 

 

(d)              Rights Cumulative; Payments. Lender’s rights under this
Guaranty shall be in addition to all rights of Lender under the Note, and
security agreement and the other Loan Documents. FURTHER, PAYMENTS MADE BY
GUARANTOR UNDER THIS GUARANTY SHALL NOT REDUCE IN ANY RESPECT BORROWER’S
OBLIGATIONS AND LIABILITIES UNDER THE NOTE OR THE OTHER LOAN DOCUMENTS EXCEPT
WITH RESPECT TO, AND TO THE EXTENT OF, BORROWER’S OBLIGATION AND LIABILITY FOR
THE PAYMENT MADE BY GUARANTOR.

 

(e)              No Limitation on Liability. Guarantor consents and agrees that
Lender may at any time and from time to time without further consent from
Guarantor do any of the following, and the liability of Guarantor under this
Guaranty shall be unconditional and absolute and shall in no way be impaired or
limited by any of the following, whether occurring with or without notice to
Guarantor or with or without consideration: (i) any extensions of time for
performance required by any of the Loan Documents or extension or renewal of the
Note; (ii) any sale, assignment or foreclosure of the Note, any security
agreement or any of the other Loan Documents or any sale or transfer of the
Collateral; (iii) any change in the composition of Borrower, including, without
limitation, the withdrawal or removal of Guarantor from any current or future
position of ownership, management or control of Borrower; (iv) the accuracy or
inaccuracy of the representations and warranties made by Borrower; (v) the
release of Borrower or of any other person or entity from performance or
observance of any of the provisions of any of the Loan Documents by operation of
law, Lender’s voluntary act or otherwise; (vi) the release or substitution in
whole or in part of any security for the Loan; (vii) Lender’s failure to
properly record the Mortgage or file any financing statement or to otherwise
perfect, protect, secure or insure any lien or security interest given as
security for the Loan; (viii) the modification of the terms of any one or more
of the Loan Documents; or (ix) the taking or failure to take any action of any
type whatsoever. No such action or inaction, nor any course of dealing with
Borrower or any other person, shall limit, impair or release Guarantor’s
obligations hereunder, affect this Guaranty in any way or afford Guarantor any
recourse against Lender. Nothing contained in this Section shall be construed to
require Lender to take or refrain from taking any action referred to herein.

 

(f)              Notice. All notices, demands, requests or other communications
to be sent by one party to the other hereunder or required by law shall be in
writing and shall be deemed to have been validly given by delivery of the same
in person to the intended addressee, by electronic mail, or by depositing the
same with a reputable private courier service for next business day delivery to
the intended addressee at its address set forth on the first page of this
Guaranty or at such other address as may be designated by such party as herein
provided, or by depositing the same in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, addressed to the
intended addressee at its address set forth on the first page of this Guaranty
or at such other address as may be designated by such party as herein provided.
All notices, demands and requests shall be effective upon such personal
delivery, or one (1) business day after being deposited with the private courier
service or by electronic mail, or two (2) business days after being deposited in
the United States mail as required above. Rejection or other refusal to accept
or the inability to deliver because of changed address of which no notice was
given as herein required shall be deemed to be receipt of the notice, demand or
request sent.

 

A-3

 

 

(g)              Waiver by Guarantor. Guarantor agrees that upon the
commencement of a voluntary or involuntary bankruptcy proceeding by or against
Borrower, Guarantor shall not or cause Borrower or any other person or entity to
seek a supplemental stay, pursuant to 11 U.S.C. §105 or any other provision of
Title 11 United States Code, as amended, or any other Guarantor relief law
(whether statutory, common law, case law, or otherwise) of any jurisdiction
whatsoever, now or hereafter in effect, which may be or become applicable, to
stay, interdict, condition, reduce or inhibit the ability of Lender to enforce
any rights of Lender against Guarantor by virtue of this Guaranty or otherwise.

 

(h)              Assignment of Loan. Lender may sell, transfer and deliver the
Loan Documents to one or more assignees, and may retain or assign responsibility
for servicing the Loan or delegate some or all of such responsibility and/or
obligations to one or more servicers on behalf of the investors. All references
to Lender herein shall include any servicers, as applicable.

 

(i)              Miscellaneous.

 

(i)       This Guaranty contains the entire agreement between the parties
respecting the matters herein set forth and supersedes all prior agreements,
whether written or oral, between the parties respecting such matters, except for
the stock purchase agreement. Any amendments or modifications hereto, in order
to be effective, shall be in writing and executed by the parties hereto. A
determination that any provision of this Guaranty is unenforceable or invalid
shall not affect the enforceability or validity of any other provision, and any
determination that the application of any provision of this Guaranty to any
person or circumstance is illegal or unenforceable shall not affect the
enforceability or validity of such provision as it may apply to any other
persons or circumstances. Headings are for convenience only.

 

(ii)       The parties hereto agree that they have been represented by counsel
or have had an opportunity to seek legal counsel during the negotiation,
preparation and execution of this Guaranty and, therefore, voluntarily and
expressly waive the application of any law or rule of construction providing
that ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.

 

(iii)       This Guaranty shall bind each Guarantor and its personal
representatives, successors, heirs and assigns and shall inure to the benefit of
Lender, its Trustees, officers, directors, shareholders, agents and employees of
Lender and their respective heirs, personal representatives, successors and
assigns. Notwithstanding the foregoing, Guarantor shall not assign any of its
rights or obligations under this Guaranty without the prior written consent of
Lender, which consent may be withheld in its sole discretion.

 

(iv)       The failure of any party hereto to enforce any right or remedy
hereunder, or to promptly enforce any such right or remedy, shall not constitute
a waiver thereof nor give rise to any estoppel against such party nor excuse any
of the parties hereto from their respective obligations hereunder. Any waiver of
such right or remedy must be in writing and signed by the party to be bound.

 

A-4

 

 

(v)       GUARANTOR UNDERSTANDS THAT THERE ARE SIGNIFICANT LATE PAYMENT
PROVISIONS UNDER THE NOTE AND THAT LATE FEES AND DEFAULT INTEREST MAY BE
SUBSTANTIAL.

 

(vi)      GUARANTOR UNDERSTANDS THAT THE NOTE COULD BE IN DEFAULT AT ANY TIME
AND THAT ACCELERATION OF PAYMENTS OF THE OBLIGATIONS DUE MAY REQUIRE GUARNTOR TO
MAKE PAYMENT ALMOST IMMEDIATELY.

 

Executed as of the day and year first written above.

 

  GUARANTOR   Dr. Ian Reynolds          

 

A-5

 

